 



EXHIBIT 10.1
HEALTH GRADES, INC.
1996 EQUITY COMPENSATION PLAN
     The purpose of the Health Grades, Inc. 1996 Equity Compensation Plan (the
“Plan”) is to provide (i) designated employees (including employees who are also
officers or directors) of Health Grades, Inc. (the “Company”) and its
subsidiaries, (ii) certain consultants and advisors to the Company or its
subsidiaries and (iii) non-employee members of the Board of Directors of the
Company (the “Board”) with the opportunity to receive grants of incentive stock
options and nonqualified stock options (“Options”). The Company believes that
the Plan will encourage the participants to contribute materially to the growth
of the Company, thereby benefiting the Company’s shareholders, and will align
the economic interests of the participants with those of the shareholders.
     1. Administration
          (a) The Plan may be administered by the Board or by a committee (the
“Committee”) or two or more directors appointed by the Board. Notwithstanding
the foregoing, the Board of Directors shall exercise the powers of the Committee
with respect to the grant of options to members of the Board who are not
employees of the Company or its subsidiaries or who are members of the Committee
(“Non-Employee Directors”). With respect to employees who are not executive
officers of the Company (for this purpose, executive officers are determined
pursuant to the provisions of the Company’s Bylaws), the Board of Directors may
delegate certain Committee powers to a Non-Executive Officer Grant Committee
pursuant to the provisions of Section 18 hereof. If no administrative committee
is appointed, all references in the Plan to the “Committee” shall be deemed to
refer to the Board.
          (b) The Committee shall have the sole authority to (i) determine the
individuals to whom Options shall be granted under the Plan, (ii) determine the
type, size and terms of the Options to be granted to each such individual,
(iii) determine the time when the Options will be granted and the duration of
any applicable exercise period, including the criteria for exercisability and
the acceleration of exercisability and (iv) deal with any other matters arising
under the Plan.
          (c) The Committee shall have full power and authority to administer
and interpret the Plan, to make factual determinations and to adopt or amend
such rules, regulations, agreements and instruments for implementing the Plan
and for the conduct of its business as it deems necessary or advisable, in its
sole discretion. The Committee’s interpretations of the Plan and all
determinations made by the Committee pursuant to the powers vested in it
hereunder shall be conclusive and binding on all persons having any interest in
the Plan or in any awards granted hereunder. All powers of the Committee shall
be executed in its sole discretion, in the best interest of the Company, not as
a fiduciary, and in keeping with the objectives of the Plan and need not be
uniform as to similarly situated individuals.

 



--------------------------------------------------------------------------------



 



2. Options
          Options granted under the Plan may be incentive stock options
(“Incentive Stock Options”) or nonqualified stock options (“Nonqualified Stock
Options”) as described in Section 5. All Options shall be subject to the terms
and conditions set forth herein and to such other terms and conditions
consistent with the Plan as the Committee deems appropriate and as are specified
in writing by the Committee to the individual in a grant instrument (the “Grant
Instrument”) or an amendment to the Grant Instrument. The Committee shall
approve the form and provisions of each Grant Instrument.
     3. Shares Subject to the Plan
          (a) Subject to the adjustment specified below, the aggregate number of
shares of common stock of the Company (“Company Stock”) that may be issued under
the Plan is 13,000,000 shares. If the Company Stock becomes publicly traded as a
result of a public offering under the Securities Act of 1933, as amended, the
maximum aggregate number of shares of Company Stock that shall be subject to
Options granted under the Plan to any individual during any calendar year shall
be 2,000,000 shares. The shares may be authorized but unissued shares of Company
Stock or reacquired shares of Company Stock, including shares purchased by the
Company on the open market for purposes of the Plan. If and to the extent
Options granted under the Plan terminate, expire, or are canceled, forfeited,
exchanged or surrendered without having been exercised, the shares subject to
such Options shall again be available for purposes of the Plan.
          (b) If there is any change in the number or kind of shares of Company
Stock outstanding (i) by reason of a stock dividend, spin off, recapitalization,
stock split, or combination or exchange of shares, (ii) by reason of a merger,
reorganization or consolidation in which the Company is the surviving
corporation, (iii) by reason of a reclassification or change in par value, or
(iv) by reason of any other extraordinary or unusual event affecting the
outstanding Company Stock as a class without the Company’s receipt of
consideration, or if the value of outstanding shares of Company Stock is
substantially reduced as a result of a spinoff or the Company’s payment of an
extraordinary dividend or distribution, the maximum number of shares of Company
Stock available for Options, the maximum number of shares of Company Stock for
which any individual participating in the Plan may receive Options in any year,
the maximum number of shares of Company Stock underlying Options that may be
granted by the Non-Executive Officer Grant Committee per calendar year to any
individual or in the aggregate per calendar quarter, the number of shares
covered by outstanding Options, the kind of shares issued under the Plan, and
the price per share of such Options shall be appropriately adjusted by the
Committee to reflect any increase or decrease in the number of, or change in the
kind or value of, issued shares of Company Stock to preclude, to the extent
practicable, the enlargement or dilution of rights and benefits under such
Options; provided, however, that any fractional shares resulting from such
adjustment shall be eliminated. Any adjustments determined by the Committee
shall be final, binding and conclusive.

 



--------------------------------------------------------------------------------



 



     4. Eligibility for Participation
          (a) All employees of the Company and its subsidiaries (“Employees”),
including Employees who are officers or members of the Board, and Non-Employee
Directors shall be eligible to participate in the Plan. Consultants and advisors
who perform services to the Company or any of its subsidiaries (“Key Advisors”)
shall be eligible to participate in the Plan if the Key Advisors render bona
fide services and such services are not in connection with the offer or sale of
securities in a capital-raising transaction. The term “Key Advisors” shall
include personnel of medical practices that have entered into and remain subject
to management agreements with the Company or any subsidiary, and the provision
of services to those practices shall be considered the performance of services
with respect to the Company for purposes of the Plan.
          (b) The Committee shall select the Employees, Non-Employee Directors
and Key Advisors to receive Options and shall determine the number of shares of
Company Stock subject to a particular grant in such manner as the Committee
determines. Employees, Key Advisors and Non-Employee Directors who receive
Options under this Plan shall hereinafter be referred to as “Grantees”.
     5. Granting of Options
          (a) Number of Shares. The Committee shall determine the number of
shares of Company Stock that will be subject to each grant of Options to
Employees, Non-Employee Directors and Key Advisors.
          (b) Type of Option and Price.

  (i)   The Committee may grant Incentive Stock Options that are intended to
qualify as “incentive stock options” within the meaning of section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”), or Nonqualified Stock
Options that are not intended so to qualify, or any combination of Incentive
Stock Options and Nonqualified Stock Options, all in accordance with the terms
and conditions set forth herein. Incentive Stock Options may be granted only to
Employees. Nonqualified Stock Options may be granted to Employees, Non-Employee
Directors and Key Advisors.     (ii)   The purchase price (the “Exercise Price”)
of Company Stock subject to an Option shall be determined by the Committee and
may be equal to, greater than, or less than the Fair Market Value (as defined
below) of a share of such Stock on the date the Option is granted; provided,
however, that (x) the Exercise Price of an Incentive Stock Option shall be equal
to, or greater than, the Fair Market Value of a share of Company Stock on the
date the

 



--------------------------------------------------------------------------------



 



      Incentive Stock Option is granted and (y) an Incentive Stock Option may
not be granted to an Employee who, at the time of grant, owns stock possessing
more than 10 percent of the total combined voting power of all classes of stock
of the Company or any parent or subsidiary of the Company, unless the Exercise
Price per share is not less than 110% of the Fair Market Value of Company Stock
on the date of grant.     (iii)   If Company Stock is publicly traded, then the
Fair Market Value per share shall be determined as follows: (x) if the principal
trading market for the Company Stock is a national securities exchange or
Nasdaq, the last reported sale price thereof on the relevant date or, if there
were no trades on that date, the latest preceding date upon which a sale was
reported, or (y) if the Common Stock is not listed on a national securities
exchange or Nasdaq, the last reported sale price on the OTC Bulletin Board on
the relevant date or, if there were no trades on that date, the latest preceding
date (but no earlier than five days preceding the relevant date) upon which a
sale was reported, or (z) if the Company Stock is not listed on a national
securities exchange or Nasdaq, and if transaction information is not available
on the OTC Bulletin Board, the mean between the last reported “bid” and “asked”
prices of Company Stock on the relevant date, as reported in a recognized
financial reporting service, as applicable and as the Committee determines. If
the Company Stock is not publicly traded or, if publicly traded, not subject to
reported transactions or “bid” or “asked” quotations as set forth above, the
Fair Market Value per share shall be as determined by the Committee.

          (c) Option Term. The Committee shall determine the term of each
Option. The term of any Option shall not exceed ten years from the date of
grant. However, an Incentive Stock Option that is granted to an Employee who, at
the time of grant, owns stock possessing more than 10 percent of the total
combined voting power of all classes of stock of the Company, or any parent or
subsidiary of the Company, may not have a term that exceeds five years from the
date of grant.
          (d) Exercisability of Options. Options shall become exercisable in
accordance with such terms and conditions, consistent with the Plan, as may be
determined by the Committee and specified in the Grant Instrument or an
amendment to the Grant Instrument. The Committee may accelerate the
exercisability of any or all outstanding Options at any time for any reason.

 



--------------------------------------------------------------------------------



 



          (e) Termination of Employment, Disability or Death.

  (i)   Except as provided below, an Option may only be exercised while the
Grantee is employed by, or providing service to, the Company as an Employee, Key
Advisor or member of the Board. In the event that a Grantee ceases to be
employed by, or provide service to, the Company for any reason other than
“disability”, death, or “termination for cause”, any Option which is otherwise
exercisable by the Grantee shall terminate unless exercised within 90 days of
the date on which the Grantee ceases to be employed by, or provide service to,
the Company (or within such other period of time as may be specified by the
Committee), but in any event no later than the date of expiration of the Option
term. Unless otherwise specified by the Committee, any portion of the Grantee’s
Option that is not otherwise exercisable as of the date on which the Grantee
ceases to be employed by or provide service to the Company shall terminate as of
such date.     (ii)   In the event the Grantee ceases to be employed by, or
provide service to, the Company on account of a “termination for cause” by the
Company, any Option held by the Grantee shall terminate as of the date the
Grantee ceases to be employed by, or provide service to, the Company.     (iii)
  In the event the Grantee ceases to be employed by, or provide service to, the
Company because the Grantee is “disabled”, any Option which is otherwise
exercisable by the Grantee shall terminate unless exercised within one year
after the date on which the Grantee ceases to be employed by, or provide service
to, the Company (or within such other period of time as may be specified by the
Committee), but in any event no later than the date of expiration of the Option
term. Any of the Grantee’s Options which are not otherwise exercisable as of the
date on which the Grantee ceases to be employed by, or provide service to, the
Company shall terminate as of such date.     (iv)   If the Grantee dies while
employed by, or providing service to, the Company or within 90 days after the
date on which the Grantee ceases to be employed, or provide service, on account
of a termination of employment or service specified in Section 5(e)(i) above (or
within such other period of time as may be specified by the Committee), any
Option that is otherwise exercisable by the Grantee shall terminate unless
exercised within one year after the date on which the Grantee ceases to be
employed by, or provide service to, the Company (or within such other period of
time as may be specified by the Committee), but in any event no later than

 



--------------------------------------------------------------------------------



 



      the date of expiration of the Option term. Any of the Grantee’s Options
that are not otherwise exercisable as of the date on which the Grantee ceases to
be employed by, or provide service to, the Company shall terminate as of such
date.

  (v)   For purposes of this Section 5(e):

  (1)   The term “Company” shall mean the Company and its parent and subsidiary
corporations. With respect to personnel employed by medical practices that have
entered into, and remain subject to, management agreements with the Company or
any subsidiary, the term “Company” shall include any such medical practice, but
only so long as the practice remains subject to such management agreement.    
(2)   “Employed by, or providing service to, the Company” shall mean employment
as an Employee or the provision of services to the Company as a Key Advisor or
member of the Board (so that, for purposes of exercising Options, a Grantee
shall not be considered to have terminated employment or ceased to provide
services until the Grantee ceases to be an Employee, Key Advisor and member of
the Board).     (3)   “Disability” shall mean a Grantee’s becoming disabled
within the meaning of section 22(e)(3) of the Code.     (4)   “Termination for
cause” shall mean a finding by the Committee that the Grantee has breached his
or her employment or service contract with the Company, or has been engaged in
disloyalty to the Company, including, without limitation, fraud, embezzlement,
theft, commission of a felony or proven dishonesty in the course of his or her
employment or service, or has disclosed trade secrets or confidential
information of the Company to persons not entitled to receive such information.
In the event a Grantee’s employment or service is terminated for cause, in
addition to the immediate termination of all Options, the Grantee shall
automatically forfeit all shares underlying any exercised portion of an Option
for which the Company has not yet delivered the share certificates, upon refund
by the Company of the Exercise Price paid by the Grantee for such shares.

 



--------------------------------------------------------------------------------



 



          (f) Exercise of Options. A Grantee may exercise an Option that has
become exercisable, in whole or in part, by delivering a notice of exercise to
the Company with payment of the Exercise Price. The Grantee shall pay the
Exercise Price for an Option (i) in cash or by check or wire transfer in
immediately available funds, (ii) by delivering shares of Company Stock owned by
the Grantee (including Company Stock acquired in connection with the exercise of
an Option, subject to such restrictions as the Committee deems appropriate) and
having a Fair Market Value on the date of exercise equal to the Exercise Price
or (iii) by such other method as the Committee may approve, including payment
through a broker in accordance with procedures permitted by Regulation T of the
Federal Reserve Board. Shares of Company Stock used to exercise an Option shall
have been held by the Grantee for the requisite period of time to avoid adverse
accounting consequences to the Company with respect to the Option. The Grantee
shall pay the Exercise Price and the amount of any withholding tax due (pursuant
to Section 6) at the time of exercise. Shares of Company Stock shall not be
issued upon exercise of an Option until the Exercise Price is fully paid and any
required withholding is made.
          (g) Limits on Incentive Stock Options. Each Incentive Stock Option
shall provide that, if the aggregate Fair Market Value of the stock on the date
of the grant with respect to which Incentive Stock Options are exercisable for
the first time by a Grantee during any calendar year, under the Plan or any
other stock option plan of the Company or a parent or subsidiary, exceeds
$100,000, then the option, as to the excess, shall be treated as a Nonqualified
Stock Option. An Incentive Stock Option shall not be granted to any person who
is not an Employee of the Company or a parent or subsidiary (within the meaning
of section 424(f) of the Code). If and to the extent that an Option designated
as an Incentive Stock Option fails so to qualify under the Code, the Option
shall remain outstanding according to its terms as a Nonqualified Stock Option.
     6. Withholding of Taxes
          (a) Required Withholding. All Options under the Plan shall be granted
subject to any applicable federal (including FICA), state and local tax
withholding requirements. The Company shall have the right to deduct from wages
paid to the Grantee any federal, state or local taxes required by law to be
withheld with respect to Options, or the Company may require the Grantee or
other person receiving shares upon exercise of an Option to pay to the Company
the amount of any such taxes that the Company is required to withhold.
          (b) Election to Withhold Shares. If the Committee so permits, a
Grantee may elect to satisfy the Company’s income tax withholding obligation
with respect to an Option by having shares withheld up to an amount that does
not exceed the Grantee’s maximum marginal tax rate for federal (including FICA),
state and local tax liabilities. The election must be in a form and manner
prescribed by the Committee and shall be subject to the prior approval of the
Committee.

 



--------------------------------------------------------------------------------



 



     7. Transferability of Options
          (a) Except as provided below, only the Grantee or his or her
authorized representative may exercise rights under an Option. A Grantee may not
transfer those rights except by will or by the laws of descent and distribution
or, with respect to Nonqualified Options, if permitted in any specific case by
the Committee in its sole discretion, pursuant to a qualified domestic relations
order (as defined under the Code or Title I of the Employee Retirement Income
Security Act of 1974, as amended, or the rules thereunder). When a Grantee dies,
the representative or other person entitled to succeed to the rights of the
Grantee (“Successor Grantee”) may exercise such rights. A Successor Grantee must
furnish proof satisfactory to the Company of his or her right to receive the
Grant under the Grantee’s will or under the applicable laws of descent and
distribution.
          (b) Notwithstanding the foregoing, the Committee may provide, in a
Grant Instrument, that a Grantee may transfer Nonqualified Stock Options to
family members or other persons or entities according to such terms as the
Committee may determine.
     8. Change of Control of the Company
          As used herein, a “Change of Control” shall be deemed to have occurred
if:
          (a) After the effective date of the Plan, any “person” (as such term
is used in Sections 13(d) and 14(d) of the Exchange Act) becomes a “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 35% or more of the voting
power of the then outstanding securities of the Company, except where the
acquisition is approved by the Board;
          (b) The shareholders of the Company approve (or, if shareholder
approval is not required, the Board approves) an agreement providing for (i) the
merger or consolidation of the Company with another corporation where the
shareholders of the Company, immediately prior to the merger or consolidation,
will not beneficially own, immediately after the merger or consolidation, shares
entitling such shareholders to a majority of all votes to which all shareholders
of the surviving corporation would be entitled in the election of directors, or
where the members of the Board, immediately prior to the merger or
consolidation, would not, immediately after the merger or consolidation,
constitute a majority of the board of directors of the surviving corporation,
(ii) a sale or other disposition of all or substantially all of the assets of
the Company, or (iii) a liquidation or dissolution of the Company;
          (c) Any person has commenced a tender offer or exchange offer for 35%
or more of the voting power of the then outstanding shares of the Company; or
          (d) After this Plan is approved by the shareholders of the Company,
directors are elected such that a majority of the members of the Board shall
have been members of the Board for less than two years, unless the election or
nomination for election of each new director

 



--------------------------------------------------------------------------------



 



who was not a director at the beginning of such two-year period was approved by
a vote of at least two-thirds of the directors then still in office who were
directors at the beginning of such period.
     9. Consequences of a Change of Control
          (a) Upon a Change of Control, unless the Committee determines
otherwise, (i) the Company shall provide each Grantee with outstanding Options
written notice of such Change of Control and (ii) all outstanding Options shall
automatically accelerate and become fully exercisable.
          (b) In addition, upon a Change of Control described in Section 8(b)(i)
where the Company is not the surviving corporation (or survives only as a
subsidiary of another corporation), unless the Committee determines otherwise,
all outstanding Options that are not exercised shall be assumed by, or replaced
with comparable options by, the surviving corporation. Any replacement options
shall entitle the Grantee to receive the same amount and type of securities as
the Grantee would have received as a result of the Change of Control had the
Grantee exercised the Options immediately prior to the Change of Control.
          (c) Notwithstanding the foregoing, subject to subsection (d) below, in
the event of a Change of Control, the Committee may require that Grantees
surrender their outstanding Options in exchange for a payment by the Company, in
cash or Company Stock as determined by the Committee, in an amount equal to the
amount by which the then Fair Market Value of the shares of Company Stock
subject to the Grantee’s outstanding Options exceeds the Exercise Price of the
Options.
          (d) Notwithstanding the foregoing, the Committee making the
determinations under this Section 9 following a Change of Control must be
comprised of the same members as those on the Committee immediately before the
Change of Control. If the Committee members do not meet this requirement, the
automatic provisions of Subsections (a) and (b) shall apply, and the Committee
shall not have discretion to vary them.
          (e) Notwithstanding anything in the Plan to the contrary, in the event
of a Change of Control, the Committee shall not have the right to take any
actions described in the Plan (including without limitation actions described in
Subsection (c) above) that would make the Change of Control ineligible for
pooling of interest accounting treatment or that would make the Change of
Control ineligible for desired tax treatment if, in the absence of such right,
the Change of Control would qualify for such treatment and the Company intends
to use such treatment with respect to the Change of Control.

 



--------------------------------------------------------------------------------



 



     10. Amendment and Termination of the Plan
          (a) Amendment. The Board may amend or terminate the Plan at any time;
provided, however, that if the Company Stock becomes publicly traded, the Board
shall not amend the Plan without shareholder approval if such approval is
required by Section 162(m) of the Code and if Section 162(m) is applicable to
the Plan.
          (b) Termination of Plan. The Plan shall terminate on the day
immediately preceding the tenth anniversary of its effective date unless
terminated earlier by the Board or unless extended by the Board with the
approval of the shareholders.
          (c) Termination and Amendment of Outstanding Options. A termination or
amendment of the Plan that occurs after an Option is granted shall not
materially impair the rights of a Grantee unless the Grantee consents or unless
the Committee acts under Section 17(b). The termination of the Plan shall not
impair the power and authority of the Committee with respect to an outstanding
Option. Whether or not the Plan has terminated, an outstanding Option may be
terminated or modified under Sections 9 and 17(b) or may be amended by agreement
of the Company and the Grantee consistent with the Plan.
          (d) Governing Document. The Plan shall be the controlling document. No
other statements, representations, explanatory materials or examples, oral or
written, may amend the Plan in any manner. The Plan shall be binding upon and
enforceable against the Company and its successors and assigns.
     11. Funding of the Plan
          This Plan shall be unfunded. The Company shall not be required to
establish any special or separate fund or to make any other segregation of
assets to assure the payment of any Options under this Plan. In no event shall
interest be paid or accrued on any Options.
     12. Rights of Participants
          Nothing in this Plan shall entitle any Employee, Key Advisor or other
person to any claim or right to be granted an Option under this Plan. Neither
this Plan nor any action taken hereunder shall be construed as giving any
individual any rights to be retained by or in the employ of the Company or any
other employment rights.
     13. No Fractional Shares
          No fractional shares of Company Stock shall be issued or delivered
pursuant to the Plan or any Option. The Committee shall determine whether cash,
other awards or other property shall be issued or paid in lieu of such
fractional shares or whether such fractional shares or any rights thereto shall
be forfeited or otherwise eliminated.

 



--------------------------------------------------------------------------------



 



     14. Requirements for Issuance of Shares
          No Company Stock shall be issued or transferred in connection with any
Option hereunder unless and until all legal requirements applicable to the
issuance or transfer of such Company Stock have been complied with to the
satisfaction of the Committee. The Committee shall have the right to condition
any Option granted to any Grantee hereunder on such Grantee’s undertaking in
writing to comply with such restrictions on his or her subsequent disposition of
such shares of Company Stock as the Committee shall deem necessary or advisable
as a result of any applicable law, regulation or official interpretation thereof
and certificates representing such shares may be legended to reflect any such
restrictions. Certificates representing shares of Company Stock issued under the
Plan will be subject to such stop-transfer orders and other restrictions as may
be applicable under such laws, regulations and interpretations, including any
requirement that a legend or legends be placed thereon.
     15. Headings
          Section headings are for reference only. In the event of a conflict
between a title and the content of a Section, the content of the Section shall
control.
     16. Effective Date of the Plan.
          Subject to the approval of the Company’s shareholders, this Plan shall
be effective on October 15, 1996.
     17. Miscellaneous
          (a) Options in Connection with Corporate Transactions and Otherwise.
Nothing contained in this Plan shall be construed to (i) limit the right of the
Committee to grant Options under this Plan in connection with the acquisition,
by purchase, lease, merger, consolidation or otherwise, of the business or
assets of any corporation, firm or association, including options granted to
employees thereof who become Employees of the Company, or for other proper
corporate purpose, or (ii) limit the right of the Company to grant stock options
or make other awards outside of this Plan. Without limiting the foregoing, the
Committee may grant Options to an employee of another corporation who becomes an
Employee by reason of a corporate merger, consolidation, acquisition of stock or
property, reorganization or liquidation involving the Company or any of its
subsidiaries in substitution for a stock option or restricted stock grant made
by such corporation. The Committee shall prescribe the provisions of the
substitute Options.
          (b) Compliance with Law. The Plan, the grant and exercise of Options,
and the obligations of the Company to issue or transfer shares of Company Stock
under Options shall be subject to all applicable laws and to approvals by any
governmental or regulatory agency as may be required. The Committee may revoke
any Grant if it is contrary to law or modify a Grant to bring it into compliance
with any valid and mandatory government regulation. The

 



--------------------------------------------------------------------------------



 



Committee may also adopt rules regarding the withholding of taxes on payments to
Grantees. The Committee may, in its sole discretion, agree to limit its
authority under this Section.
          (c) Ownership of Stock. A Grantee or Successor Grantee shall have no
rights as a shareholder with respect to any shares of Company Stock covered by
an Option until the shares are issued or transferred to the Grantee or Successor
Grantee on the stock transfer records of the Company.
          (d) Governing Law. The validity, construction, interpretation and
effect of the Plan and Grant Instruments issued under the Plan shall exclusively
be governed by and determined in accordance with the law of the State of
Delaware.
     18. Non-Executive Officer Grant Committee
          The Board of Directors may establish a Non-Executive Officer Grant
Committee which, notwithstanding anything in this Plan to the contrary, shall
have the power, solely with respect to employees of the Company that are not
executive officers of the Company, to grant options, subject to the following
terms and limitations:
          (a) The Non-Executive Officer Grant Committee may grant options only
in connection with the hiring of new employees or in connection with the
promotion of employees to non-executive officer positions.
          (b) The maximum number of shares of Company Stock underlying option
grants made to any individual employee by the Non-Executive Officer Grant
Committee may not exceed 75,000 in any calendar year.
          (c) The Non-Executive Officer Grant Committee shall grant Incentive
Stock Options to the extent permissible under the Code; otherwise, such options
shall be Non-Qualified Stock Options.
          (d) The Non-Executive Officer Grant Committee may set such vesting
terms with respect to the options as it deems appropriate; provided, however,
that no more than one-third of the shares of Company Stock underlying an option
(subject to adjustment to avoid fractional shares) may vest in any calendar
year, and no options may vest until the first anniversary of the date of grant.
          (e) The Exercise Price per share of any options granted by the
Non-Executive Officer Grant Committee shall be at least equal to the Fair Market
Value of a share of Company Stock on the date of grant.
          (f) The Non-Executive Officer Grant Committee may provide for an
option term shorter than ten years.

 



--------------------------------------------------------------------------------



 



          (g) In all other respects, the options granted by the Non-Executive
Officer Grant Committee shall be governed by the terms of the Grant Instruments
relating to Incentive Stock Options or Non-Qualified Stock Options, as
appropriate and in the form then authorized by the Committee.
          (h) The Non-Executive Officer Grant Committee powers shall be as
enumerated in this section; the Non-Executive Officer Grant Committee shall not
otherwise perform the functions of the Committee under this Plan.
          (i) The Committee may also grant options to non-executive officer
employees in accordance with the provisions of the Plan.
          (j) The maximum number of shares underlying options that may be
granted by the Non-Executive Officer Grant Committee in any calendar quarter
shall not exceed 300,000.

     
Amended :
  June 5, 1997
 
  July 25, 1997
 
  September 12, 1997
 
  June 5, 1998
 
  March 27, 2000
 
  April 25, 2000
 
  June 20, 2000
 
  June 5, 2001
 
  June 18, 2001
 
  February 7, 2002
 
  January 23, 2003
 
  June 21, 2005

 